Allen, J.
The defendant contends that there was no sufficient evidence that Eames’s watch was stolen, or if so, that the defendant was the thief. But we think upon both points the case was properly submitted to the jury. The evidence tended to show that his watch, which he had just looked at, was attached to a •watch chain, and he felt a tug at the watch chain and a little motion near the pocket where the watch was carried; that he saw the chain drop, and the defendant’s hand, then near his watch pocket, go down quickly by the defendant’s side, and behind him or partly so. From this and the other evidence the jury might well think that the watch was stolen, and that the defendant was the thief. Exceptions overruled.